14-4062-cv
     Mariah Re Ltd. v. Am. Family Mutual Ins. Co.


                            UNITED STATES COURT OF APPEALS

                                FOR THE SECOND CIRCUIT

                              S U M M A R Y      O R D E R

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
     RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, Foley Square, in the City of New York, on the 30th
 4   day of June, two thousand fifteen.
 5
 6   Present:    RALPH K. WINTER,
 7               CHESTER J. STRAUB,
 8               SUSAN L. CARNEY,
 9                         Circuit Judges.
10
11   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
12
13   MARIAH RE LIMITED (In Liquidation), acting by and through
14   Geoffrey Varga and Jess Shakespeare, in their capacities as
15   Liquidators thereof,
16
17               Plaintiff-Appellant,

18                     v.                             No. 14-4062-cv

19   AMERICAN FAMILY MUTUAL INSURANCE COMPANY, ISO SERVICES,
20   INCORPORATED, AIR WORLDWIDE CORPORATION,
21
22               Defendants-Appellees.

23   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

24   FOR PLAINTIFF-APPELLANT
25   MARIAH RE LTD.:                            JONATHAN D. COGAN, Kobre & Kim
26                                              LLP, New York, NY.
27
28
29
 1   FOR DEFENDANT-APPELLEE
 2   AM. FAMILY MUTUAL INS. CO.:          ROBERT A. KOLE, (Jean-Paul
 3                                        Jaillet, Choate, Hall &
 4                                        Stewart, David S. Douglas and
 5                                        Adam M. Felsenstein, Gallet
 6                                        Dreyer & Berkey, LLP, on the
 7                                        brief), Choate, Hall &
 8                                        Stewart, Boston, MA.
 9

10   FOR DEFENDANTS-APPELLEES ISO
11   SERVS., INC. AND AIR WORLDWIDE
12   CORP.:                               JOEL M. COHEN (Matthew B.
13                                        Rowland, on the brief), Davis
14                                        Polk & Wardwell LLP, New York,
15                                        NY.
16
17        Appeal from the judgment of the United States District Court

18   for the Southern District of New York (Sullivan, J.).

19        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

20   DECREED that the judgment of the district court is AFFIRMED.

21        Mariah Re Ltd. (“Mariah”) appeals from Judge Sullivan’s

22   dismissal of its claims against American Family Mutual Insurance

23   Co. (“American Family”), ISO Services, Inc. (“PCS”), and AIR

24   Worldwide Corporation (“AIR”).

25        Mariah is a special purpose entity created to provide

26   reinsurance amounts to American Family in the event of severe

27   storms in various geographical areas.   The amounts owed to

28   American Family by Mariah were not geared to losses actually

29   insured by American Family but rather to a formula dealing with

30   severe weather events in designated areas.   Mariah contracted

31   with PCS, a preexisting entity that monitors severe weather



                                      2
 1   events, for a subscription to PCS’s databases and associated

 2   bulletins.   Under Mariah’s contract with AIR, AIR was to

 3   calculate the amount Mariah owed American Family under the

 4   reinsurance contract using data that PCS had compiled on a given

 5   storm. Following a particularly catastrophic storm in the Midwest

 6   in April 2011, AIR applied the predetermined calculations to data

 7   from PCS’s catastrophe bulletin and determined that Mariah was

 8   liable for the full amount of the reinsurance policy.   American

 9   Family collected the amount from an escrow agent pursuant to its

10   contract with Mariah.    Based principally on addenda issued by

11   PCS, Mariah sued the various appellees, claiming breach of

12   contract, breach of the implied covenant of good faith and fair

13   dealing, unjust enrichment, conversion, and tortious interference

14   with contract.   The district court granted appellees’ Fed. R.

15   Civ. P. 12(b)(6) motion to dismiss.

16        We AFFIRM the judgment of the district court for

17   substantially the reasons stated by Judge Sullivan in his opinion

18   of September 30, 2014.

19

20                                   FOR THE COURT:
21                                   Catherine O’Hagan Wolfe, Clerk
22
23
24




                                       3